DETAILED ACTION
	This Office Action is in response to Applicant’s amendments and arguments submitted on January 25, 2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 2, 5-12 and 15-20.
The following is an examiner’s statement of reasons for allowance:
Examiner considers applicant’s amendments and arguments in page 6 remarks are persuasive. Examiner believes specifically invention to solve the problem of profiling for an existing multicore embedded systems, the size of profiling data is limited to tens of megabytes due to the limited resources of an embedded target and difficult to perform to perform long-term profiling. Examiner believes the limitation of “continuous profiling for a multicore embedded system, comprising: 
a profiling data reception unit for receiving one or more pieces of profiling source data, in which events of each core in a multicore embedded system are written, from the multicore embedded system; 
a profiling data analysis unit for: 
determining, by analyzing the profiling source data, a time at which each of the events included in the profiling source data occurred and a core corresponding to each of the events, and 
determining whether each of the events is a past event depending on the determined time at which the event occurred, an event being a past event when the determined time at which the event occurred is included in a respective time interval of any one of one or more profiling files, the one or more profiling files having been already created; and 
a profiling file management unit for distinguishing each of the events depending on the determination of whether the event is a past event and storing the events in the one or more profiling files, wherein when a target event among the events is determined to be a past event, the profiling file management unit: 
identifies a target profiling file having a time interval corresponding to the time at which the target event occurred, and 
merges and stores the target event in the target profiling file such that events stored in the target profiling file are listed on a core basis in a time-ordered sequence based on respective times at which the events stored in the target profiling file occurred" is considered to have significantly more limitations than an abstract idea to overcome 35 U.S.C. 101 in view of USPTO published guidelines on January 7, 2019.

As maintained by the Examiner, the combination of elements as currently amendments in independent claims 1 and 11 are not taught or fairly suggested by the 

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: the prior art of record is the most relevant art fails to disclose the claims, continuous profiling for a multicore embedded system, comprising: 
a profiling data reception unit for receiving one or more pieces of profiling source data, in which events of each core in a multicore embedded system are written, from the multicore embedded system; 
a profiling data analysis unit for: 
determining, by analyzing the profiling source data, a time at which each of the events included in the profiling source data occurred and a core corresponding to each of the events, and 
determining whether each of the events is a past event depending on the determined time at which the event occurred, an event being a past event when the determined time at which the event occurred is included in a respective time interval of any one of one or more profiling files, the one or more profiling files having been already created; and 
a profiling file management unit for distinguishing each of the events depending on the determination of whether the event is a past event and storing the events in the 
identifies a target profiling file having a time interval corresponding to the time at which the target event occurred, and 
merges and stores the target event in the target profiling file such that events stored in the target profiling file are listed on a core basis in a time-ordered sequence based on respective times at which the events stored in the target profiling file occurred.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the
examiner should be directed to PAVAN MAMILLAPALLI whose telephone number is (571)270-3836. The examiner can normally be reached on M-F. 8am - 4pm, EST. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s
supervisor, Mariela D Reyes can be reached on 571-270-1006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

/PAVAN MAMILLAPALLI/Primary Examiner, Art Unit 2159